DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-9 are pending in the application.
Priority
	This application is a U.S. National Stage entry of PCT/CN2017/000143, filed 02/03/2017, and claims priority benefit of foreign application CN201610072487.3, filed 01/31/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted 07/31/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-3, 5, and 7-9 are objected to because of the following informalities: improper placement of periods in the body of the claim.  Each claim should begin with a capital letter and end with a period. Periods may not be used elsewhere in the claims except for abbreviations. [MPEP 608.01(m)]. 
Claims 5-8 are objected to because of the following informalities:  
Claims 5 and 7 refer to “or it’s salt”.  While not technically incorrect, the phrase “or a salt thereof” is more common usage.  
Claim 5 should be revised to conform to more standard process claim presentation, for example:
A process for preparation of [2-(4-(3-trifluoromethyl-benzyl)piperazin-1-10yl)ethyl]-2,3-dihydro-1H-benzimidazol-2-one Form I according to claim 1 comprising:
(i) dissolving [2-(4-(3-trifluoromethyl-benzyl)piperazin-1-yl)ethyl]-2,3-dihydro-1H- benzimidazol-2-one free base or a salt thereof in an acidic aqueous solution;
(ii) Adding a soluble basic substance into the solution obtained in the step (i) to precipitate the compound from the solution; and
(iii) obtaining [2-(4-(3-trifluoromethyl-benzyl)piperazin-1-yl)ethyl]-2,3-dihydro-1H- benzimidazol-2-
Process claims 6-8 should be reviewed and similarly amended as deemed necessary.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-3, the term "preferably" or the phrase “more preferably” renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For the remainder of the current examination, claims 1-3 have been construed as claims to crystalline materials comprising X-ray powder diffraction 2 theta values as follows: 
	claim 1: 23.1, 21.7, 26.2, 20.3 and 19.7 ±0.2Θ;
	claim 2: 24.7, 21.1, 21.7, 19.7 and 25.3 ±0.2Θ;
	claim 3: 13.9, 11.9, 17.9, 23.9 and 21.6 ±0.2Θ.
Regarding claim 6, as currently written, it is not possible to unambiguously determine whether this is a method claim or a product claim.
Claim 8 recites (in part) the phrase “added dropwise to a poor solvent”.  It is unclear what a “poor solvent” is, as there is no generally agreed-upon meaning for “poor solvent” in the field of art, and the specification does not provide sufficient guidance for an ordinary artisan to be unambiguously apprised of the meaning of the phrase in the current context.
	Claim 9 recites the method comprising use of Form I, II or V.  However, the independent claim In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Due to the above issues, which render the cited claims indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by BOMBARDA (US 2005/0159430 A1).
The reference (p. 4 TABLE 1 - see excerpt below) discloses XRPD characteristics of flibanserin polymorph A:

    PNG
    media_image1.png
    556
    1008
    media_image1.png
    Greyscale

Regarding claim 1, the XRPD pattern of polymorph A comprises 2Θ values of 19.820, 20.385, 
Regarding claim 2, the XRPD pattern of polymorph A comprises 2Θ values of 19.820, 21.215, 21.890, 24.610 and 25.260, corresponding within error to the recited 2Θ values of 19.7±0.2, 21.1±0.2, 21.7±0.2, 24.7±0.2 and 25.3±0.2, respectively.
Regarding claim 4, the reference (throughout, [0039]) teaches pharmaceutical compositions comprising crystalline Form A having the disclosed characteristics.
Regarding claim 9, the reference at [0035] teaches Form A having the disclosed characteristics in a medicament for treatment of HSDD.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.